PER CURIAM.
Inasmuch as it has been brought to the attention of the Supreme Court of Florida that additional judicial manpower is necessary at court levels below circuit courts for the prompt dispatch of business therein and to give relief to active judges when ill or disqualified; and that in certain of such courts there exist large and increasing caseloads rendering it physically impossible for the active incumbent judges thereof or available active judges who could be assigned therefor, to promptly dispatch such caseloads speedily and in conformity with the requirements of law, and
Inasmuch as Section 2, Article V of the Florida Constitution, F.S.A. provides:
“Section 2. Administration. — The chief justice of the supreme court is vested with, and shall exercise in accordance with the rules of that court, authority temporarily to assign justices of the supreme court to district courts of appeal and circuit courts, judges of district courts of appeal and circuit judges to the supreme court, district courts of appeal and circuit courts, and judges of other courts, except municipal courts, to judicial service in any court of the same or lesser jurisdiction. Any retired justice or judge may, with his consent, be likewise assigned to judicial service [E.S.],
it is the opinion of this court that former active judges of all courts below the level of circuit judges who have retired pursuant to the laws of Florida providing retirement compensation and who are receiving compensation thereunder, are retired judges within the contemplation of Section 2, Article V of the State Constitution.
Therefore, it is ordered that, pursuant to Section 2, Article V, Florida Constitution, such retired judges, with their consent, may be assigned by the Chief Justice of the Supreme Court of Florida to judicial service in any court of the same jurisdiction in which they formerly served as active judges and also in any court of lesser jurisdiction to that in which they formerly served as active judges, except municipal courts; provided, they can comply with and meet all applicable requirements prescribed for retired judges set forth in the order entitled: “In Re: Rules Governing Assignment to Duty of Retired Justices and Judges” filed June 24, 1970, and reported in 236 So.2d 769-770 (Fla.).
It is further ordered that expenses and compensation for the judicial services of such assigned retired judges below circuit judges level shall be paid from appropriate available funds of the county or of the court for which the assignment was made.
This order shall become effective September 9, 1970.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.